Citation Nr: 1450035	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-09 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for diverticulitis.

2.  Entitlement to an effective date earlier than June 7, 2012 for the award of service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1956 to December 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2013 and June 2014 rating decisions, the RO issued granted service connection for bilateral leg tremors and sinusitis, which had previously been on appeal after being denied by the RO's August 2010 rating decision.  The Board notes that an August 2014 rating decision erroneously indicates that the Veteran disagreed with the effective date assigned for bilateral leg tremors.  Indeed, the Veteran submitted a July 3, 2014, claim for an earlier effective date for the grant of service connection for Parkinson's disease, based on his claim for leg tremors.  The Veteran does not seek an earlier effective date for the grant of service connection for bilateral leg tremors.  The Veteran's contentions are more clearly outlined in his December 16, 2013, claim for earlier effective date for the grant of service connection for Parkinson's disease.  As the Veteran has not appealed either the rating or effective date assigned to bilateral leg tremors and sinusitis, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

There are no freestanding claims for earlier effective dates.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  A final decision can only be overcome by a request for revision based on clear and unmistakable error or by a request to reopen based upon new and material evidence.  See 38 U.S.C.A. §§ 5108, 5109A (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(a) (2014).  However, the January 2013 rating decision assigning an effective date of June 7, 2012 for the award of service connection for Parkinson's disease is not yet final.  The December 2013 correspondence is equivalent to a timely notice of disagreement (NOD) with the assigned effective date.  This issue is addressed further in the remand section.

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2014).

By the decision below, the previously denied claim for service connection for diverticulitis is reopened and REMANDED to the agency of original jurisdiction (AOJ).  The effective date claim is also REMANDED.


FINDINGS OF FACT

1.  In January 2007 rating decision, the RO denied the claim of service connection for diverticulitis on the basis that diverticulitis was neither incurred in nor caused by the Veteran's military service; he was notified of the decision and of his appellate rights but he did not appeal. 

2.  Evidence received since the January 2007 rating decision is not redundant or cumulative evidence previously considered and it relates to an unestablished fact necessary to substantiate the claim of service connection diverticulitis.


CONCLUSIONS OF LAW

1.  The January 2007 RO decision, which denied the Veteran's claim of service connection for diverticulitis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

2.  The criteria to reopen the claim of service connection for diverticulitis have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108 (2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

In January 2007 rating decision, the RO denied the claim of service connection for diverticulitis on the basis that diverticulitis was neither incurred in nor caused by the Veteran's military service; he was notified of the decision and of his appellate rights but he did not appeal.  Additionally, new and material evidence was not received within the one-year appellate period.

The evidence of record at the time of the January 2007 rating decision included the Veteran's service treatment records, which do not show diverticulitis during service, and post-service treatment records, which show that diverticulitis was initially diagnosed in January 1998. 

The evidence added to the record since the prior denial includes a September 2014 informal hearing presentation that persuasively explains that the Veteran's current diverticulitis is due to his service-connected constipation.  While this new theory of causation is not the basis of a new claim, it suggests that the Veteran's diverticulitis may be related to a service-connected disability.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Additionally, the Veteran was not service connected for constipation until after the January 207 decision.  Evidence that the Veteran's diverticulitis is related to service or a service-connected disability was an element to service connection that the regional office found was not met in January 2007.  The Board finds that the recent theory of causation is new and material as it is not cumulative or redundant of the evidence previously of record, and it relates to a previously unestablished element of entitlement to service connection for diverticulitis.  Accordingly, reopening of the claim is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.


ORDER

The claim of entitlement to service connection for diverticulitis is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

The September 2014 informal hearing presentation suggests that the Veteran's current diverticulitis may be related to his service-connected constipation and Parkinson's disease.  However, the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As noted in the introduction, the Veteran submitted a timely NOD to the January 2013 rating decision that awarded service connection for Parkinson's disease effective June 7, 2012.  He disagrees with the assigned effective date.  A statement of the case (SOC) is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2014).  To date, no SOC has been furnished regarding this issue.  Therefore, the issuance of a SOC is required and the Board must remand the issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Prepare a statement of the case in accordance with 38 C.F.R. § 19.29 (2014) regarding the issue of entitlement to an effective date earlier than June 7, 2012 for the award of service connection for Parkinson's disease.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the diverticulitis claim.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current diverticulitis is caused by his service-connected constipation or Parkinson's disease. 

If the Veteran's diverticulitis is not caused by his constipation or Parkinson's disease, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current diverticulitis is aggravated by his service-connected constipation or Parkinson's Disease. The term "aggravated" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

In answering these questions, the examiner is to address the arguments set forth in the Veteran's September 2014 informal hearing presentation.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


